Citation Nr: 1627676	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1948 to November 1951	. He died in January 2013. The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The claims were subsequently reopened in a September 2015 Board decision upon a finding that new and material evidence had been received, and remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had bilateral hearing loss for VA purposes.

2. The Veteran had tinnitus.

3. Affording the Veteran the benefit of the doubt, he experienced in-service noise exposure. 

4. The evidence does not establish that the Veteran's bilateral hearing loss was causally related to service.

5. The evidence does not establish that the Veteran's tinnitus was causally related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA satisfied its duty to notify the Veteran. In a letter dated May 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Subsequent to the Veteran's death, in an October 2015 letter, the Appellant was similarly notified of the additional evidence she could submit in support of the claims. 

Further, VA satisfied its duty to assist the Veteran. The claims file contains several lay statements from the Veteran, including a transcript from a December 2010 informal RO hearing. Further, the claims file contains the Veteran's private and VA treatment records. Although the Veteran was not afforded a VA audiological examination, the Board finds that no such examination was required, as the claims file contains competent evidence speaking to the Veteran's asserted disabilities, in-service noise exposure, and possible causal relationship between the two. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

These claims were previously remanded by the Board in September 2015 to allow for additional development. At that time, the RO was instructed to obtain any additional audiological treatment records from the Veteran's exit of service to July 2009; to obtain a medical opinion from a VA examiner regarding the etiology of the Veteran's claimed conditions; to readjudicate the matters on appeal; and to issue a Supplemental Statement of the Case (SSOC) if either claim was not granted.
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the RO contacted the Appellant in October 2015 and requested that she identify any additional treatment records that had not yet been associated with the claims file. No such records were identified. In January 2016, a VA examiner reviewed the claims file and offered an etiology opinion regarding the Veteran's asserted bilateral hearing loss and tinnitus. A subsequent SSOC was issued in February 2016, and the claims were returned to the Board as warranted. As such, the Board finds that there has been substantial compliance with its September 2015 remand directives. 

Legal Criteria and Analysis

The Appellant is seeking service connection for the Veteran's claimed bilateral hearing loss and tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

As the analysis for each claimed audiological condition is similar, the Board will address them in conjunction.  

At the outset, the Board finds competent evidence that the Veteran suffered from bilateral hearing loss and tinnitus. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). Here, the Veteran underwent private audiological testing in July 2009. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
15
35
60
70
Left Ear
15
30
60
65
80

The Veteran also registered speech recognition scores of 72 percent for his right ear and 76 percent for his left ear at that time. As such, the Board finds that the Veteran had a bilateral hearing loss disability for VA purposes.

Further, the Veteran stated that he had experienced a ringing in his ears for a "long time" during the December 2010 RO hearing. A layperson is capable of observing tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002). As such, the Board finds that the Veteran suffered from tinnitus. Accordingly, the first Shedden element has been met with regard to both claims. 

The Board also finds competent and credible evidence of noise exposure during service. During the December 2010 RO hearing, the Veteran cited several examples of noise exposure during service, including unprotected exposure to weapons fire, vehicle engines during convoys in Korea, and occasional combat activity including artillery and mortar rounds in Korea. 

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service noise exposure. A veteran is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation). Further, the Veteran's reports are corroborated by the limited evidence of record, as the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) confirms his service in Korea and assignment to an infantry division. 

The Board acknowledges that the claims file does not contain any additionally corroborating evidence. However, it appears that the Veteran's service personnel and treatment records (other than the entrance and exit exams) were destroyed in the 1973 fire at the National Personnel Records Center (NPRC). In cases where service records are unavailable, VA has a heightened duty  to carefully consider the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Under this doctrine, where there exists an approximate balance of positive and negative evidence, the veteran shall prevail. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Here, there is a noted lack of corroborating evidence in this case. However, there is also a lack of evidence tending to contradict the Veteran's testimony, and the Veteran presents as a reliable historian who is able to recall the details of his service. As such, the Board finds that the Veteran was exposed to in-service noise such that the second Shedden element has been met with regard to both claims. 

However, the Board does not find that competent evidence exists of a nexus between the Veteran's conceded in-service noise exposure and his audiological disabilities. During the December 2010 RO hearing, the Veteran testified that after his exit from service, he was employed on the assembly line of an automobile factory, as a painter, and as a car salesman, and that he was not exposed to occupational noise through any of these positions. The Veteran further asserted that he did not develop tinnitus until his exit from service. These statements, taken in conjunction with the Veteran's application for service connection, denote his opinion that a nexus exists between service and his audiological disabilities. 

However, there is no evidence in the claims file that the Veteran possessed the requisite medical training or expertise to competently speak to the etiology of his hearing loss or tinnitus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Further, the Veteran's opinion is not particularly definitive or well-supported. At no time did the Veteran report constant or severe in-service noise exposure, or an in-service audiological incident or condition. Instead, during the December 2010 RO hearing, the Veteran described only moderate and occasional noise exposure during service. The first indicator of an audiological disability appears in 2009, when the Veteran sought VA treatment and was fitted for a hearing aid. In the absence of expertise or more definitive supporting evidence, the Board offers limited probative value to the Veteran's positive nexus opinion. 

In contrast, a negative nexus opinion was asserted by a January 2016 VA examiner. Upon review of the Veteran's claims file, the examiner opined that it is less likely than not that the Veteran's hearing loss or tinnitus was related to military service, including his reports of exposure to vehicle noise. In doing so, the examiner noted that the Veteran did not seek treatment for either disability until 2009, more than 55 years after his exit from service. As such, the examiner opined that the Veteran's audiological disabilities must not have been much of a problem prior to this date. Further, the examiner notes that current research indicates that most people postpone seeking treatment for these conditions for an estimated seven years, such that the Veteran's hearing problems likely presented around 2000, an estimated 50 years after his exit from service. The examiner additionally noted that the configuration and degree of the Veteran's hearing loss in 2009 was commensurate with presbycusis. 
The Board affords greater probative value to the January 2016 examiner's assessment. An opinion is considered probative if it is both definitive and supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the examiner analyzed the Veteran's entire claims file and provided a detailed analysis in support of a definitive conclusion. In doing so, it was demonstrated that the examiner possessed an understanding of the severity of the Veteran's audiological disabilities, their approximate onsets, and the likeliest causes thereof.  

Accordingly, the Board finds that the competent, probative evidence of record does not establish a link between the Veteran's audiological disabilities and his in-service noise exposure. As such, the service connection claims are denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


